UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1487



DIANA M. CAMPITELLI,

                                               Plaintiff - Appellant,

          versus


LISA DUERLING; DEBBIE NIGRIN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
423-L)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diana M. Campitelli, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diana M. Campitelli appeals the district court's order denying

her motion for leave to proceed in forma pauperis.         We have

reviewed the record and the district court's opinion and find no

reversible error.    Accordingly, we deny leave to proceed in forma

pauperis on appeal and dismiss the appeal on the reasoning of the

district court.     See Campitelli v. Duerling, No. CA-01-423-L (D.

Md. Mar. 21, 2001).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2